IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                        NO. AP-76,753



                        EX PARTE JUAN RAMIREZ, Applicant



           ON APPLICATION FOR A WRIT OF HABEAS CORPUS
        CAUSE NO. B-10-M011-0-PR-B IN THE 156TH DISTRICT COURT
                          FROM BEE COUNTY



       Per curiam.
                                         OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure,

the clerk of the trial court transmitted to this Court this application for writ of habeas corpus.

Ex parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of

possession of a prohibited item in a correctional facility and was sentenced to four years’

imprisonment. He did not appeal the conviction.

       Applicant contends his plea was involuntary because the plea agreement cannot be

followed. The trial court held an evidentiary hearing, and it has entered findings of fact

indicating Applicant pleaded guilty pursuant to an agreement that this sentence would run
                                                                                          2

concurrently with a federal sentence. The federal judgment, however, requires the federal

sentence to begin when the state sentence expires. Because the plea agreement is not

enforceable, the trial court recommends relief be granted. This Court agrees, and relief is

therefore granted. See Ex parte Huerta, 692 S.W.2d 681 (Tex. Crim. App. 1985).

       The judgment in Cause No. B-10-M011-0-PR-B in the 156th Judicial District Court

of Bee County is set aside, and Applicant is remanded to the custody of the Sheriff of Bee

County to answer the charges as set out in the indictment. The trial court shall issue any

necessary bench warrant within 10 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal

Justice–Correctional Institutions Division and Pardons and Paroles Division.




Delivered: March 21, 2012
Do Not Publish